DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 12/29/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims.  The restriction requirement mailed on 9/29/2021 has been withdrawn.
Claims 1-2, 6-9, 12-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-5, 10-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Mizuguchi”, for the following reasons:
Mizuguchi does not suggest alone, or in combination, the claimed resin composition wherein carbon fibers are coated with a conductive liquid. While Hsiao teaches the use of carbon fibers coated with a conductive liquid, the motivation to combine with Mizuguchi is not sufficient. Specifically, Mizuguchi is directed to electromagnetic wave absorbing material, while Hsiao teaches coated carbon fibers for use in applications including printing rollers, and it is not clear if the advantages of Hsiao would be relevant to the electromagnetic wave absorbing material of Mizuguchi. Finally, Applicant has demonstrated carbon fibers coated with a conductive liquid are critical to the invention. For these reasons, the rejection has been withdrawn. The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764